STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 15, 2018
               Plaintiff-Appellee,

v                                                                  No. 340750
                                                                   Dickinson Circuit Court
PAUL DWAYNE SCOTT,                                                 LC No. 17-005379-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 340761
                                                                   Dickinson Circuit Court
PAUL DWAYNE SCOTT,                                                 LC No. 17-005380-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       In these consolidated appeals,1 defendant appeals as of right his jury trial convictions of
two counts of delivery of less than 50 grams of heroin, MCL 333.7401(2)(a)(iv), for which he
was sentenced, as a fourth-habitual offender, MCL 769.12, to concurrent terms of 6 to 25 years’
imprisonment for each conviction. We affirm.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

      Defendant met Anthony Pietrantonio in rehab for drug abuse and addiction in late 2016.
Eventually, in early 2017, both exited rehab and returned to Dickinson County. Shortly after


1
 People v Scott, unpublished order of the Court of Appeals, entered November 3, 2017 (Docket
Nos. 340750 & 340761).


                                               -1-
leaving rehab, Pietrantonio overdosed on heroin. When he awoke in the hospital, he was greeted
by police officers, who Pietrantonio informed that he wanted to assist in removing drugs from
the community. Pietrantonio testified that he also feared prosecution for heroin possession,
which was an additional reason he agreed to assist the police as part of a drug enforcement team
in Dickinson County called “KIND,” made up of officers from Kingsford, Iron Mountain,
Norway, and Dickinson County.

        Subsequently, Pietrantonio reached out to defendant to set up a meeting where
Pietrantonio would be able to purchase heroin. On two separate occasions in March of 2017,
defendant and Pietrantonio met, and Pietrantonio exchanged $150 in marked bills for heroin
from defendant. Pietrantonio was searched by officers before each controlled buy and found not
to have any money or drugs on him. When he left the meeting with defendant he gave the
purchased heroin to police, which was later tested to verify that it actually was heroin, and was
then searched again. The second search always was performed by the same officer that
performed the first and Pietrantonio was found not to possess any drugs or money on both
occasions. Four days later, police pulled defendant over while driving and arrested and charged
him with two counts of delivery of less than 50 grams of heroin. At trial, defendant produced
evidence accusing Pietrantonio of framing defendant. Defendant contended that Pietrantonio hid
the heroin on himself before the meetings, and only removed it afterward to give to police.
Defendant testified that he only met with Pietrantonio because Pietrantonio owed him money.

       The jury convicted defendant of both counts. This appeal followed.

                                      II. JURY SELECTION

       Defendant argues that the trial court erred when it failed to excuse certain jurors for
cause. We disagree.

                                      A. PRESERVATION

        In this case, “the defendant must exhaust his peremptory challenges to preserve a jury
selection question.” People v Jendrzejewski, 455 Mich. 495, 514 n 19; 566 NW2d 530 (1997).
The record reveals that defendant never moved the trial court to strike any of the challenged
jurors for cause nor did he use all of his peremptory challenges. Thus, this issue is not preserved
for our review. Id.

                     B. STANDARD OF REVIEW & APPLICABLE LAW

        Generally, “[w]e review for abuse of discretion a trial court’s rulings on challenges for
cause based on bias.” People v Williams, 241 Mich. App. 519, 521; 616 NW2d 710 (2000).
However, this Court must review the “unpreserved claim for plain error affecting defendant’s
substantial rights.” People v Roscoe, 303 Mich. App. 633, 648; 846 NW2d 402 (2014). “To
avoid forfeiture under the plain error rule, three requirements must be met: 1) error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). In order to show that a
defendant’s substantial rights were affected, there must be “a showing of prejudice, i.e., that the
error affected the outcome of the lower court proceedings.” Id. As such, “[r]eversal is only
warranted if defendant was actually innocent and the plain error caused defendant to be
                                                -2-
convicted or ‘if the error “seriously affected the fairness, integrity, or public reputation of
judicial proceedings,” ’ regardless of defendant’s innocence.” Roscoe, 303 Mich. App. at 648,
quoting People v Thomas, 260 Mich. App. 450, 454; 678 NW2d 631 (2004), quoting People v
Ackerman, 257 Mich. App. 434, 449; 669 NW2d 818 (2003). “[T]he proper interpretation and
application of court rules” is reviewed de novo. People v Traver, 502 Mich. 23, 31; 917 NW2d
260 (2018).

        “ ‘The right to a jury trial guarantees to the criminally accused a fair trial by a panel of
impartial “indifferent” jurors.’ ” Jendrzejewski, 455 Mich. at 501, quoting Irvin v Dowd, 366 U.S.
717, 722; 81 S. Ct. 1639; 6 L. Ed. 2d 751 (1961). Stated differently, “[a] defendant who chooses a
jury trial has an absolute right to a fair and impartial jury.” People v Tyburski, 445 Mich. 606,
618; 518 NW2d 441 (1994), citing Duncan v Louisiana, 391 U.S. 145; 88 S. Ct. 1444; 20 L. Ed. 2d
491 (1968). “It is imperative, in securing the rights of the parties to an impartial jury, for the
court to allow the elicitation of enough information so that the court itself can make an
independent determination of a juror’s ability to be impartial.” Tyburski, 445 Mich. at 620.
“Jurors are presumptively competent and impartial, and the party alleging the disqualification
bears the burden of proving its existence.” People v Johnson, 245 Mich. App. 243, 256; 631
NW2d 1 (2001). “A prospective juror is subject to challenge for cause on any ground set forth in
MCR 2.511(D) or for any other reason recognized by law.” MCR 6.412(D)(1). “If, after the
examination of any juror, the court finds that a ground for challenging a juror for cause is
present, the court on its own initiative should, or on motion of either party must, excuse the juror
from the panel.” MCR 6.412(D)(2).

        While a trial court generally has discretion in excusing a proposed juror for cause, “once
a party shows that a prospective juror falls within the parameters of one of the grounds
enumerated in MCR 2.511(D), the trial court is without discretion to retain that juror, who must
be excused for cause.” People v Eccles, 260 Mich. App. 379, 382-383; 677 NW2d 76 (2004). In
order to warrant relief, a defendant must show that “ ‘(1) the court improperly denied a challenge
for cause, (2) the aggrieved party exhausted all peremptory challenges, (3) the party
demonstrated the desire to excuse another subsequently summoned juror, and (4) the juror whom
the party wished later to excuse was objectionable.’ ” People v Legrone, 205 Mich. App. 77, 81;
517 NW2d 270 (1994), quoting Poet v Traverse City Osteopathic Hosp, 433 Mich. 228, 241; 445
NW2d 115 (1989).

                                         C. ANALYSIS

        Pursuant to the dictates of Legrone, 205 Mich. App. at 81 (quotation marks omitted),
defendant is not entitled to relief as he failed to use all of his peremptory challenges and did not
“demonstrate[] the desire to excuse another subsequently summoned juror . . . .” However,
because defendant also asserts on appeal that defense counsel was ineffective for failing to move
to strike the relevant jurors for cause or use all of the peremptory challenges, which will be
addressed later in this opinion, infra, we nonetheless analyze whether the challenged jurors
actually were objectionable.

       Defendant first challenges Jurors Massi and Sauld, arguing they were excusable for cause
pursuant to MCR 2.511(D)(8). That court rule provides that there is cause to excuse a juror
where the person “is related within the ninth degree (civil law) of consanguinity or affinity to one

                                                -3-
of the parties or attorneys.” MCR 2.511(D)(8). This rule plainly is not applicable to Juror Massi
because she worked for the wife of a district court judge. There was no evidence she was related
to anyone involved in the case. Id.

        Juror Sauld, meanwhile, was related to the trial court judge. The trial court revealed the
relationship during juror selection, while clarifying that they had not discussed the case.
Defendant insists that the trial court judge should be included in the definition of “one of the
parties or attorneys,” pursuant to MCR 2.511(D)(8).

        When considering court rules, we must begin our “analysis with the plain language of the
relevant [] rule[].” People v Comer, 500 Mich. 278, 293; 901 NW2d 553 (2017). The
“individual words and phrases” must be addressed “in their context within the Michigan Court
Rules.” Traver, 502 Mich. at 31. “The goal of court-rule interpretation is to give effect to the
intent of the Supreme Court, the author of the rules.” People v Swain, 288 Mich. App. 609, 629;
794 NW2d 92 (2010). This Court previously noted that the grounds listed in MCR 2.511(D) can
be grouped into two categories: (1) “ ‘the person is not statutorily qualified to act as a juror,’ ”
and (2) ‘ “the juror is biased, i.e., [] the juror has preconceived opinions or prejudices, or such
other interest or limitations as would impair his or her capacity to render a fair and impartial
verdict.’ ” Eccles, 260 Mich. App. at 382, quoting 3 Dean & Longhofer, Michigan Court Rules
Practice, § 2511.5, p 172-173. For those grounds falling in the second category, like subsection
(D)(8), proof that the court rule applies “ ‘is equivalent to bias or prejudice at common law.’ ”
Eccles, 260 Mich. App. at 383, quoting People v Lamar, 153 Mich. App. 127, 134-135; 395 NW2d
262 (1986).

         Therefore, it is logical that subsection (D)(8) applies to the “parties and attorneys” that
actually have an interest in the case. MCR 2.511(D)(8). The relevant inquiry is whether the
juror in question would be able to be impartial in order to ensure that the defendant receives a
fair trial. Tyburski, 445 Mich. at 618. Consequently, it is reasonable to assume that having a
relationship with a party or attorney that is on one adversarial side of a case might color a juror’s
view of the evidence toward that party or attorney’s argument. See id. That same concern
cannot be said to apply to the relative of a trial court judge, because the trial court is required to
operate under “the veil of impartiality.” People v Stevens, 498 Mich. 162, 170; 869 NW2d 233
(2015). There is no argument in the present case that the trial court judge appeared to favor the
prosecution to the detriment of defendant, and indeed, on several occasions, defense counsel
commented regarding the trial judge’s efforts to ensure a fair trial. Because the trial court judge
is not an adversarial party or attorney, MCR 2.511(D)(8) simply is not implicated by a juror’s
relationship therewith.2 Defendant’s argument to the contrary is without merit. Further, during
voir dire, Juror Sauld stated that she would be able to render a fair and impartial verdict and her
ability to do so was not impaired by her cousin being the presiding judge and defendant has not
provided any evidence to the contrary. Considering that jurors are presumed to be impartial and



2
  While not binding, but yet informative, the Arkansas Supreme Court considered a similar
factual scenario and held that a juror’s relationship to the trial judge alone was not enough to
prove bias. Anderson v State, 2010 Ark. 404; 373 S.W.3d 876 (2010).


                                                 -4-
the burden was on defendant to prove otherwise, this argument is without merit. Johnson, 245
Mich. App. at 256.

        Defendant also argues that Juror Massi, who worked for a district court judge’s wife, was
excusable pursuant to MCR 2.511(D)(9). Defendant alleges that Juror Massi should be
considered “the . . . employee . . . of a party or attorney.” Id. As discussed, a judge operating
under “the veil of impartiality,” Stevens, 498 Mich. at 170, does not fall under the category of “a
party or attorney” with respect to MCR 2.511(D), because a relationship to a judge provides no
reason to presume that person would be biased. Additionally, with respect to Juror Massi, she
did not work for a judge, but for a judge’s wife, so MCR 2.511(D)(9) clearly does not apply.
Further, during voir dire, Juror Massi repeatedly stated that she would have no problem being a
fair and impartial juror and that her employment relationship with the district court judge’s wife
would not affect that ability. Defendant presents no evidence to the contrary and so is unable to
overcome the presumption that Juror Massi was impartial. Johnson, 245 Mich. App. at 256.

         Defendant next challenges Juror Backlund. Juror Backlund knew another member of the
jury and was an acquaintance of a police officer that was on the witness list but who ultimately
was not called, Officer Rochon. When asked to specify his relationship with Officer Rochon,
Juror Backlund stated that their children played soccer together at some point, but that they had
not spoken to one another in several years. Juror Backlund was asked by defense counsel,
“[a]nything that would—in your past that would make you preconceived to look and say, ‘Well,
if it’s law enforcement saying it, then it must be true[?]’ ” Juror Backlund responded, “no.”
Juror Backlund also stated that he would be able to operate as a fair and impartial juror.
Defendant now contends that Juror Backlund was excusable for cause but does not provide under
which subsection of MCR 2.511(D) would apply, saying only that he was biased. However,
Juror Backlund’s statements during voir dire clearly express that he would be fair and impartial,
and his acquaintance with a police officer and fellow juror would not affect that ability.
Defendant has not provided any evidence or reasoning that would suggest that knowing someone
else on the jury somehow would render those jurors biased against him. Considering that jurors
are presumed to be impartial and the burden was on defendant to prove otherwise, and defendant
has not provided any evidence that Juror Backlund was biased in any manner, this argument is
without merit. Johnson, 245 Mich. App. at 256.

        Lastly, defendant challenges Juror Jayne. During voir dire, she said that she knew
Officer Joseph Dumais, who was significantly involved in the second controlled buy and was a
witness at trial, and that they went four-wheeling together a few times per year. Juror Jayne also
went to high school with Officer Garth Budek, who also was involved in the second controlled
buy and was a witness at trial, but stated that they had not been friends since then. Juror Jayne’s
father-in-law, Bobbie Jayne, had a history in law enforcement and was close friends with Officer
Joseph Menghini, who was a coordinator of KIND and a witness at trial. Juror Jayne also was
related to another juror, but said that would not affect her ability to act impartially. Like with
Juror Backlund, defendant is unable to identify any subsection of MCR 2.511(D) that would
apply to Juror Jayne knowing police officers or a fellow juror in a small town. During voir dire,
Juror Jayne repeatedly stated that she had not discussed the case with anyone in law
enforcement, she would be able to impartially listen to the testimony of the officers she knew,
and that she would value an officer’s testimony in the same manner as any other witness. In
light of her testimony that her relationship with police officers would not affect how she reviews

                                                -5-
the testimony, defendant has again failed to meet the burden of overcoming the presumption that
Juror Jayne was capable of being and actually was impartial. Johnson, 245 Mich. App. at 256.

        Separately, defendant also challenges Juror Jayne’s ability to be an impartial juror based
on her distant family member’s death due to drug overdose in Illinois. That relative’s sister also
was in rehab for drug addiction at the time of trial. Defendant directs this Court’s attention to
several times that Juror Jayne said that she would “try” to put aside her feelings about drugs and
how they can affect the lives of people, including her second cousin. During voir dire, defense
counsel pointed out that Juror Jayne kept using the term “try,” and asked her a more direct
question: “You say that, you know, ‘I—I will try to set it aside.’ If the judge instructs you
whether—the—a jury instruction. You guys are all to swear to, you know, uphold the oath of the
office as a jury. Not only will you try, will you do so?” Juror Jayne responded, “I will do that.”
As this Court previously has held, “under the facts of this case, the juror’s promise to keep the
matters of her personal life separate from defendant’s case was sufficient to protect defendant’s
right to a fair trial.” Johnson, 245 Mich. App. at 256. Defendant has failed to overcome the
presumption that Juror Jayne was a fair and impartial juror. Id.

        In sum, defendant failed to provide any evidence that any of the jurors challenged were
excusable for cause. Thus, there being no plain error, defendant’s arguments do not warrant
relief. Carines, 460 Mich. at 763.3

                      III. SUPPRESSION OF STATEMENT TO POLICE

       Defendant argues that his statement to police after his arrest should have been
suppressed. We disagree.

                     A. STANDARD OF REVIEW & APPLICABLE LAW

        “This court ‘review[s] a trial court’s factual findings in a ruling on a motion to suppress
for clear error. ’ ” People v Tanner, 496 Mich. 199, 206; 853 NW2d 653 (2014), quoting People
v Attebury, 463 Mich. 662, 668; 624 NW2d 912 (2001). A trial court’s factual determinations are
“clearly erroneous only if we are left with a definite and firm conviction that the trial court made
a mistake.” People v Dickinson, 321 Mich. App. 1, 21; 909 NW2d 24 (2017).

        “The Fifth Amendment of the United States Constitution provides that ‘[n]o person . . .
shall be compelled in any criminal case to be a witness against himself.’ ” Tanner, 496 Mich. at
206-207, quoting US Const, Am V. The Michigan Constitution contains an identical provision.
Const 1963, art 1, § 17. “The Fifth Amendment has been made applicable to the states through
the Due Process Clause of the Fourteenth Amendment.” People v Clary, 494 Mich. 260, 265;


3
 Defendant also contends that this Court should apply the test announced in People v Daoust,
228 Mich. App. 1, 9; 577 NW2d 179 (1998), overruled People v Miller, 482 Mich. 540; 759
NW2d 850 (2008). Defendant is incorrect because Daoust, by its own language, was not
applicable, and because the section of Daoust relied upon by defendant was overruled. See
Miller, 482 Mich. at 561.


                                                -6-
833 NW2d 308 (2013), citing Malloy v Hogan, 378 U.S. 1, 3; 84 S. Ct. 1489; 12 L. Ed. 2d 653
(1964). “Statements of an accused made during custodial interrogation are inadmissible unless
the accused voluntarily, knowingly, and intelligently waived his or her Fifth Amendment rights.”
People v Henry (After Remand), 305 Mich. App. 127, 144; 854 NW2d 114 (2014) (quotation
marks omitted), citing Miranda v Arizona, 384 U.S. 436, 444; 86 S. Ct. 1602; 16 L. Ed. 2d 694
(1966). “In Miranda, the United States Supreme Court held that the Fifth Amendment’s
prohibition against compelled self-incrimination requires that the accused be given a series of
warnings before being subjected to ‘custodial interrogation.’ ” People v Elliott, 494 Mich. 292,
301; 833 NW2d 284 (2013). “Prior to any questioning, the person must be warned that he has a
right to remain silent, that any statement he does make may be used as evidence against him, and
that he has a right to the presence of an attorney, either retained or appointed.” Miranda, 384 U.S.
at 444. “After such warnings have been given, and such opportunity afforded him, the individual
may knowingly and intelligently waive these rights and agree to answer questions or make a
statement.” Id. at 479. “But unless and until such warnings and waiver are demonstrated by the
prosecution at trial, no evidence obtained as a result of interrogation can be used against him.”
Id.

                                         B. ANALYSIS

        Defendant contends on appeal that the record is “unambiguous” that he was not read his
Miranda warnings before being subjected to custodial interrogation. The prosecution does not
challenge defendant’s assertion that he was in custody, and thus, that the reading of Miranda
warnings was constitutionally required. Rather, the prosecution asserts that the police officers in
question actually did read defendant his Miranda warnings. The audio recording of the
interrogation does not contain a reading of rights by the officers present. The record reveals that,
during the Walker4 hearing on this issue, defendant testified that he was not read any warnings
before being subjected to custodial interrogation by Officer Menghini and Officer Derek Dixon.
Meanwhile, Officer Menghini testified that he did read defendant the Miranda warnings, and
Officer Dixon testified that he was on his cellular telephone at the time Officer Menghini read
those rights, so it was not on the recording. Officer Menghini agreed that Officer Dixon was on
the telephone at the time. The trial court heard and considered the testimony and found the
officers’ testimony to be more credible, considering that defendant had just undergone a
traumatic event—his arrest.

        Defendant, on appeal, essentially asks us to revisit that question and decide that the trial
court clearly erred in believing the officers instead of defendant. We decline to do so.
“Deference is given to a trial court’s assessment of the weight of the evidence and the credibility
of the witnesses.” People v Gipson, 287 Mich. App. 261, 264; 787 NW2d 126 (2010). Here, the
trial court heard the testimony of the relevant witnesses, was able to weigh the credibility of the
witnesses based on observing that testimony, and determined that Officer Menghini in fact read




4
    People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).


                                                -7-
defendant his Miranda warnings.5 Given the trial court’s “superior opportunity” to hear the
testimony and observe the witnesses, we must defer to that finding by the trial court. See People
v Sexton (After Remand), 461 Mich. 746, 752; 609 NW2d 822 (2000). Consequently, we are not
“left with a definite and firm conviction that the trial court made a mistake.” Dickinson, 321
Mich. App. at 21. Thus, the trial court did not clearly err. Id.

                      IV. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant argues that he was provided constitutionally defective representation requiring
reversal and a new trial. We disagree.

                    A. STANDARD OF REVIEW & APPLICABLE LAW

        “Appellate review of an unpreserved argument of ineffective assistance of counsel, like
this one, is limited to mistakes apparent on the record.” People v Johnson, 315 Mich. App. 163,
174; 889 NW2d 513 (2016). “The denial of effective assistance of counsel is a mixed question
of fact and constitutional law, which are reviewed, respectively, for clear error and de novo.”
People v Schrauben, 314 Mich. App. 181, 189; 886 NW2d 173 (2016), quoting People v Brown,
279 Mich. App. 116, 140; 755 NW2d 664 (2008).

        “Criminal defendants have a right to the effective assistance of counsel under the United
States and Michigan Constitutions.” Schrauben, 314 Mich. App. at 189-190, citing US Const, Am
VI; Const 1963, art 1, § 20. “However, effective assistance of counsel is presumed, and the


5
   The trial court also concluded that defendant voluntarily waived those rights before being
interrogated, although defendant does not challenge that issue on appeal. In defendant’s in
propria persona reply brief, however, he does challenge that determination by the trial court,
suggesting that if he was too traumatized to remember being read his rights, as the trial court
found, then he also must have been too traumatized to voluntarily waive those rights.
Defendant’s reply brief, however, “must be confined to rebuttal of the arguments in the
appellee’s . . . brief . . . .” MCR 7.212(G). Thus, we need not consider this issue raised for the
first time in a reply brief. Id.; Lawrence v Mich Unemployment Ins Agency, 320 Mich. App. 422,
443-444; 906 NW2d 482 (2017) (quotation marks omitted) (“Reply briefs must be confined to
rebuttal, and a party may not raise new or additional arguments in its reply brief.”). Even
considering the merits, the trial court did not clearly err in determining, based on defendant’s
own testimony and the testimony of the officers, that defendant had a college education, was not
physically threatened or harmed, was familiar with Miranda warnings generally, knew what
rights he was entitled to pursuant to Miranda, and had previous experience with law
enforcement. Thus, the trial court did not err in determining that even though defendant may
have been emotionally traumatized by his arrest, his waiver of rights still was voluntary. See
People v Daoud, 462 Mich. 621, 635; 614 NW2d 152 (2000) (quotation marks omitted) (holding
that the issue of “whether a waiver of Miranda rights is voluntary depends on the absence of
police coercion,” and that “the relinquishment of the right must have been voluntary in the sense
that it was the product of a free and deliberate choice rather than intimidation, coercion, or
deception” by the police).


                                               -8-
defendant bears a heavy burden of proving otherwise.” Schrauben, 314 Mich. App. at 190. The
United States Supreme Court has held that “in order to receive a new trial on the basis of
ineffective assistance of counsel, a defendant must establish that ‘counsel’s representation fell
below an objective standard of reasonableness’ and that ‘there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been different.’ ”
People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012), quoting Strickland v Washington,
466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). “When reviewing defense
counsel’s performance, the reviewing court must first objectively ‘determine whether, in light of
all the circumstances, the identified acts or omissions were outside the wide range of
professionally competent assistance.’ ” People v Jackson, 313 Mich. App. 409, 431; 884 NW2d
297 (2015), quoting Strickland, 466 U.S. at 690. “Next, the defendant must show that trial
counsel’s deficient performance prejudiced his defense—in other words, that ‘there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.’ ” Jackson, 313 Mich. App. at 431, quoting Vaughn, 491 Mich. at 669.

       This Court will not find trial counsel to be ineffective where an objection would have
been futile; nor will it second guess matters of trial strategy. Thomas, 260 Mich. App. at 457;
People v Rockey, 237 Mich. App. 74, 76-77; 601 NW2d 887 (1999). “The defendant ‘bears the
burden of demonstrating both deficient performance and prejudice[;] the defendant [also]
necessarily bears the burden of establishing the factual predicate for his claim.’ ” People v
Cooper, 309 Mich. App. 74, 80; 867 NW2d 452 (2015), quoting People v Carbin, 463 Mich. 590,
600; 623 NW2d 884 (2001).

                                          B. ANALYSIS

        Defendant first argues that trial counsel was ineffective for failing to move to strike jurors
for cause or to use his peremptory challenges. For the reasons stated in this opinion, supra, any
motion to excuse jurors for cause would have been meritless. Thus, such a motion would have
been futile, so defense counsel cannot be said to be ineffective for failing to do so. Thomas, 260
Mich. App. at 457. Further, because there was no evidence that the jurors were biased in any
manner, defense counsel’s decision not to use peremptory challenges cannot be said to fall “
‘outside the wide range of professionally competent assistance.’ ” Jackson, 313 Mich. App. at
431, quoting Strickland, 466 U.S. at 690. This is especially true because “the most important
criteria in selecting a jury include a potential juror’s facial expressions, body language, and a
manner of answering questions,” which we did not witness. People v Unger, 278 Mich. App. 210,
258; 749 NW2d 272 (2008). Thus, “[w]e will not substitute our judgment for that of defendant’s
counsel, nor will we use the benefit of hindsight to assess counsel’s performance.” Id. This
argument, therefore, lacks merit.

        Defendant’s reply brief filed in propria persona also argues that defense counsel was
ineffective for failing to obtain Pietrantonio’s cellular telephone records. The reply brief,
however, alleges that the telephone records would have shown that Pietrantonio never set up a




                                                 -9-
drug deal with defendant, but instead that the meeting was to pay back a loan. 6 Defendant’s
argument lacks merit because he has failed to present any evidence that those text messages
actually exist, if they would be beneficial to his case, or explain why, as a participant in the text
messages himself, he did not produce them. Thus, he did not bear the “burden of establishing the
factual predicate for his claim.” Cooper, 309 Mich. App. at 80 (quotation marks omitted).

                            V. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that there was insufficient evidence produced to sustain his convictions
for delivery of less than 50 grams of heroin. We disagree.

                     A. STANDARD OF REVIEW & APPLICABLE LAW

        “We review de novo a challenge on appeal to the sufficiency of the evidence.” People v
Henry, 315 Mich. App. 130, 135; 889 NW2d 1 (2016), quoting People v Ericksen, 288 Mich. App.
192, 195; 793 NW2d 120 (2010). “To determine whether the prosecutor has presented sufficient
evidence to sustain a conviction, we review the evidence in the light most favorable to the
prosecutor and determine ‘whether a rational trier of fact could find the defendant guilty beyond
a reasonable doubt.’ ” People v Smith-Anthony, 494 Mich. 669, 676; 837 NW2d 415 (2013),
quoting People v Tennyson, 487 Mich. 730, 735; 790 NW2d 354 (2010). “The standard of
review is deferential: a reviewing court is required to draw all reasonable inferences and make
credibility choices in support of the jury verdict.” People v Bailey, 310 Mich. App. 703, 713; 873
NW2d 855 (2015), quoting People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        There is sufficient evidence for a guilty verdict where “a rational trier of fact could find
the defendant guilty beyond a reasonable doubt.” Tennyson, 487 Mich. at 735. “The prosecution
need not negate every reasonable theory of innocence, but need only prove the elements of the
crime in the face of whatever contradictory evidence is provided by the defendant.” People v
Henderson, 306 Mich. App. 1, 9; 854 NW2d 234 (2014). “Circumstantial evidence and the
reasonable inferences that arise from that evidence can constitute satisfactory proof of the
elements of the crime.” People v Blevins, 314 Mich. App. 339, 357; 886 NW2d 456 (2016). Any
and all conflicts that arise in the evidence must be resolved “in favor of the prosecution.”
Henderson, 306 Mich. App. at 9. “It is for the trier of fact, not the appellate court, to determine
what inferences may be fairly drawn from the evidence and to determine the weight to be
accorded those inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002).

        “The elements of delivery of less than 50 grams of heroin are (1) a defendant’s delivery
(2) of less than 50 grams (3) of heroin or a mixture containing heroin (4) with knowledge that he
or she was delivering heroin.” Dickinson, 321 Mich. App. at 12. As used in the statute, “
‘[d]eliver’ or ‘delivery’ means the actual, constructive, or attempted transfer from 1 person to



6
  As discussed, supra, defendant’s reply brief “must be confined to rebuttal of the arguments in
the appellee’s . . . brief . . . .” MCR 7.212(G). Thus, we need not consider this issue raised for
the first time in a reply brief. Id.; Lawrence, 320 Mich. App. at 443-444.


                                                -10-
another of a controlled substance, whether or not there is an agency relationship.” Id., quoting
MCL 331.7105(1).

                                         B. ANALYSIS

        At trial, Officer Dixon and Officer Budek testified that Pietrantonio was thoroughly
searched before the controlled buys on March 9, 2017, and March 26, 2017. During both
searches, Pietrantonio was found not to have any heroin or money on him or in his clothes.
Pietrantonio testified that he did not have drugs or money anywhere on his body. After being
searched, Pietrantonio was driven to the location where he was to meet up with defendant. The
officers driving him testified that he did not make any furtive or suspicious movements during
the drives. When Pietrantonio was dropped off at each location, he remained in an officer’s sight
line until he was picked up by defendant and his girlfriend. Pietrantonio testified that while in
the vehicle each time he gave defendant $150 in exchange for two packets of heroin.
Defendant’s girlfriend testified that she saw Pietrantonio and defendant shake hands. After the
exchange, defendant’s girlfriend let Pietrantonio out of the vehicle, Pietrantonio returned to the
police vehicles after defendant left the area, and Pietrantonio showed the police the purchased
drugs. When they returned to the station, Pietrantonio turned over the drugs, which later were
tested in the laboratory and determined to be less than 50 grams of heroin. Pietrantonio was
searched again by the same officers and found not to have any drugs or money on him or in his
clothes.

        The first, second, and third elements of the charged crime required proof that defendant
delivered less than 50 grams of heroin to someone. Dickinson, 321 Mich. App. at 12.
Pietrantonio testified that defendant gave him two packets of heroin. The lab results revealed
that the packets given to Pietrantonio actually contained less than 50 grams of heroin. Thus,
Pietrantonio’s direct testimony, in addition to the laboratory results, even in light of defendant’s
testimony to the contrary, satisfied the first three elements of defendant’s convictions. Id. The
lack of additional direct evidence such as officer eye-witness testimony and fingerprints on the
drugs does not change that outcome, because circumstantial evidence alone “can constitute
satisfactory proof of the elements of the crime.” Blevins, 314 Mich. App. at 357. Defendant’s
argument regarding constructive possession, therefore, also is without merit considering there
was direct evidence that defendant actually delivered the heroin to Pietrantonio. Dickinson, 321
Mich. App. at 12. The element in question in the charged crime is delivery, not possession. Id.7

       The last element delivery of less than 50 grams of heroin requires proof that defendant
had “knowledge that he [] was delivering heroin.” Id. Pietrantonio testified that he made a plan
to purchase heroin from defendant. When he left the vehicle defendant was in, Pietrantonio had


7
  Defendant argues in his in propria persona reply brief that the prosecution failed to present
sufficient evidence to convict defendant because Pietrantonio could have had drugs taped to his
body under his underwear before going to the meeting with defendant. The jury heard that
testimony, but decided to believe Pietrantonio and the officers’ testimony, and we resolve that
conflict in the evidence “in favor of the prosecution.” Henderson, 306 Mich. App. at 9.
Defendant’s argument, therefore, is without merit. Id.


                                               -11-
heroin, which he testified was given to him by defendant. The laboratory confirmed that the
substance actually was heroin. Further, circumstantial evidence allowed for a reasonable
inference that defendant was in the business of delivering heroin, including the multiple cellular
telephones, some razor blades, and a digital scale found in the car when defendant was arrested.
Based on Officer Dixon’s testimony that those items commonly were used in the drug trade, a
reasonable juror could infer that defendant was aware he was delivering heroin. Further, Officer
Dixon’s testimony that defendant told Pietrantonio that “this is good shit,” also allowed for an
inference that defendant knew he was delivering heroin. It was up to the jury to determine the
“inferences [that] may be fairly drawn from the evidence and to determine the weight to be
accorded those inferences.” Hardiman, 466 Mich. at 428. The jury made that decision by
convicting defendant.

        In sum, there was sufficient evidence to convict defendant of two counts of delivery of
less than 50 grams of heroin pursuant to MCL 333.7401(2)(a)(iv).

                            VI. PROSECUTORIAL MISCONDUCT

       Defendant argues that the prosecution committed misconduct requiring reversal by
allowing Pietrantonio to present perjured testimony. We disagree.

                      A. PRESERVATION & STANDARD OF REVIEW

        In cases alleging prosecutorial misconduct, there must be a “contemporaneous objection
or request for a curative instruction in regard to any alleged error” in order to preserve the issue
for review before this Court. Brown, 279 Mich. App. at 134. Defendant failed to do so, thus, this
issue is not preserved. Id. Generally, “a claim of prosecutorial misconduct is a constitutional
issue that is reviewed de novo, but a trial court’s factual findings are reviewed for clear error.”
Id. However, because the issue presented has not been preserved for review, this Court must
review the “unpreserved claim for plain error affecting defendant’s substantial rights.” Roscoe,
303 Mich. App. at 648.

                             B. APPLICABLE LAW & ANALYSIS

        “Given that a prosecutor’s role and responsibility is to seek justice and not merely
convict, the test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). “It is well
settled that a conviction obtained through the knowing use of perjured testimony offends a
defendant’s due process protections guaranteed under the Fourteenth Amendment.” People v
Aceval, 282 Mich. App. 379, 389; 764 NW2d 285 (2009). “If a conviction is obtained through the
knowing use of perjured testimony, it ‘must be set aside if there is any reasonable likelihood that
the false testimony could have affected the judgment of the jury.’ ” Id., quoting United States v
Agurs, 427 U.S. 97, 103; 96 S. Ct. 2392; 49 L. Ed. 2d 342 (1976). “It is inconsistent with due
process when the prosecutor, although not having solicited false testimony from a state witness,
allows it to stand uncorrected when it appears, even when the false testimony goes only to the
credibility of the witness.” People v Wiese, 425 Mich. 448, 453-454; 389 NW2d 866 (1986),
citing Giglio v United States, 405 U.S. 150; 92 S. Ct. 763; 31 L. Ed. 2d 104 (1972). However, “it is
the ‘misconduct’s effect on the trial, not the blameworthiness of the prosecutor, [which] is the

                                               -12-
crucial inquiry for due process purposes.’ ” Aceval, 282 Mich. App. at 390 (alteration in Aceval),
quoting Smith v Phillips, 455 U.S. 209, 220 n 10; 102 S. Ct. 940; 71 L. Ed. 2d 78 (1982).

        Defendant acknowledges that, at trial, Pietrantonio testified truthfully that he was found
with heroin after his overdose and feared prosecution. Defendant argues that the alleged perjury
occurred during the preliminary examination, when Pietrantonio stated that he was not found
with drugs and did not fear prosecution. Even assuming Pietrantonio’s differing testimony could
be considered perjury, and that the prosecution knew that Pietrantonio was lying and refused to
correct the error, defendant’s claim still must fail because he cannot prove that perjury that
occurred during preliminary examination affected his due process rights at trial. See Aceval, 282
Mich. App. at 390. Ultimately, the jury did not hear the alleged perjury, so could not have been
affected by it. See Aceval, 282 Mich. App. at 390. For the same reason, considering the present
issue is unpreserved, defendant is unable to prove that any error affected his substantial rights.
Carines, 460 Mich. at 763. Thus, this issue is without merit. Id.

                   VII. SUPPRESSION OF EVIDENCE BY PROSECUTION

        Defendant argues that the prosecution committed a Brady8 violation and infringed on his
constitutional rights under the Confrontation Clause by failing to turn over evidence that
Pietrantonio had been found with heroin after his overdose. We disagree.

                                  A. STANDARD OF REVIEW

        Constitutional questions are generally reviewed de novo, including claims that a
defendant was denied his right to present a defense, People v Kurr, 253 Mich. App. 317, 327; 654
NW2d 651 (2002), as well as due process claims, such as allegations of a Brady violation,
People v Stokes, 312 Mich. App. 181, 189; 877 NW2d 752 (2015). Whether the admission of
evidence “violate[d] a defendant’s Sixth Amendment right of confrontation is a question of
constitutional law that this Court reviews de novo.” People v Nunley, 491 Mich. 686, 696-697;
821 NW2d 642 (2012).

                             B. APPLICABLE LAW & ANALYSIS

        “The Supreme Court of the United States held in Brady that ‘the suppression by the
prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution.’ ” People v Chenault, 495 Mich. 142, 149; 845 NW2d 731 (2014), quoting
Brady v Maryland, 373 U.S. 83, 87; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963). To constitute a Brady
violation, “ ‘[t]he evidence at issue must be favorable to the accused, either because it is
exculpatory, or because it is impeaching; that evidence must have been suppressed by the State,
either willfully or inadvertently; and prejudice must have ensued.’ ” Chenault, 495 Mich. at 149-
150, quoting Strickler v Greene, 527 U.S. 263, 281-282; 119 S. Ct. 1936; 144 L. Ed. 2d 286 (1999).
Stated differently, the elements of a Brady violation are as follows: “(1) the prosecution has


8
    Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).


                                                -13-
suppressed evidence; (2) that is favorable to the accused; and (3) viewed in its totality, is
material.” Chenault, 495 Mich. at 155.

         Defendant argues that the prosecution suppressed evidence that would have established
that Pietrantonio was caught with heroin and agreed to work with KIND in order to escape
prosecution. First, defendant has failed to prove that the prosecution suppressed any evidence.
In a pre-trial motion, defendant requested any notes from any police officers involved in the
case, which he now suggests would show Pietrantonio’s heroin possession and motivation for
testifying. The prosecution stated that the notes had been requested from the officers, but that
there were not any notes. Defendant has not provided any evidence, besides his conjecture, that
those notes exist. Defendant acknowledged during the hearing on that motion that he had
received all of the police reports involved in the case. Defendant also has not provided that any
other evidence of Pietrantonio’s heroin possession existed and was suppressed by the
prosecution. Thus, defendant’s claims regarding suppression of the officers’ notes fails under
the first prong of an alleged Brady violation. See Chenault, 495 Mich. at 155.

         Further, defendant also is unable to fulfill the third prong of a Brady violation because
even assuming that the notes existed and were suppressed, they were not material. Chenault, 495
Mich. at 155. “To establish materiality, a defendant must show that ‘there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the proceeding
would have been different. A “reasonable probability” is a probability sufficient to undermine
confidence in the outcome.’ ” Id. at 150, quoting United States v Bagley, 473 U.S. 667, 682; 105
S. Ct. 3375; 87 L. Ed. 2d 481 (1985). As discussed, supra, and admitted by defendant, Pietrantonio
testified at trial that he possessed heroin at the time of his overdose, that he was concerned about
being prosecuted for said possession, and that his fear of prosecution motivated him to assist
KIND. Therefore, any officers’ notes regarding those facts, or any other evidence, would have
been cumulative to Pietrantonio’s own testimony to those same facts. Thus, the prosecution’s
alleged failure to turn over that evidence did not have a “reasonable probability” of changing the
outcome of the trial when the jury already was aware of the facts that the evidence allegedly
would have established. See Chenault, 495 Mich. at 150.

         Defendant also argues that the failure to turn over the alleged evidence violated his
constitutional right to confront Pietrantonio. The United States Constitution and the Michigan
Constitution both afford a criminal defendant the right “to be confronted with witnesses against
him.” People v Fackelman, 489 Mich. 515, 524-525; 802 NW2d 552 (2011), quoting US Const,
Am VI, and Const 1963, art 1, § 20. Generally speaking, the Confrontation Clause bars the
admission of a witness’s testimonial statements if the witness does not appear at trial unless the
witness is unavailable and the defendant had a prior opportunity to cross-examine the witness.
Crawford v Washington, 541 U.S. 36, 59; 124 S. Ct. 1354; 158 L. Ed. 2d 177 (2004); Bennett, 290
Mich. App. at 481. “The required elements of the Confrontation Clause are: (1) physical
presence, (2) an oath, (3) cross-examination, and (4) ‘observation of demeanor by the trier of fact
. . . .” People v Buie, 285 Mich. App. 401, 408; 775 NW2d 817 (2009), quoting Maryland v
Craig, 497 U.S. 836, 846; 110 S. Ct. 3157; 111 L. Ed. 2d 666 (1990).

       Again, this claim by defendant is without merit. The record shows that Pietrantonio
physically was present in court, took an oath, and was subject to cross-examination in the
presence of the jury. During that cross-examination, Pietrantonio testified that he was found

                                               -14-
with heroin, feared prosecution, and agreed to help KIND partially because of his fear of
prosecution. It is unclear how officers’ notes and alleged additional evidence regarding the issue
Pietrantonio openly admitted to in front of the jury would have assisted defendant in cross-
examining Pietrantonio. Thus, where Pietrantonio’s testimony fulfilled the requirements of the
Confrontation Clause, see Buie, 285 Mich. App. at 408, and defendant’s ability to cross-examine
was not infringed by an alleged lack of evidence, this argument by defendant is without merit.
See Fackelman, 489 Mich. at 524-525.

       Affirmed.

                                                            /s/ Michael J. Riordan
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Brock A. Swartzle




                                              -15-